DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 90-109 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2020/0213993) in view of Yang (US 2021/0051667).

2.    As per claim 90, Liu teaches an apparatus, comprising: at least one processor; and at least one non-transitory memory including computer program code, the at least one non-transitory memory and the computer program code configured to, with the at least one processor, cause the apparatus to: provide at least one beam report to a base station indicating with a panel tag a panel being used for measuring a particular beam management source reference signal (Liu, ¶0029); receive from the base station configuration of a transmission configuration indication table for the apparatus, wherein the transmission configuration indication table comprises states associated with at least 
Yang teaches determine, when activating at least one source reference signal for a control resource set, that only a transmission configuration indication state sharing a same panel tag with an activated source reference signal can be used for physical downlink shared channel beam indication (Yang, ¶0157 0158). Therefore, taking the combined teaching of Liu and Yang as a whole, it would have been obvious to one having ordinary skill in the art at the time of the invention to implement the instant limitation for the benefit of achieving a reliable and accurate data transmission by sharing control information between communication devices. 

3.	Claims 100 and 109 are similarly analyzed as claim 90 for obviousness reason discussed above.

4.    As per claim 91, Liu in view of Tag teaches the apparatus according to claim 90, wherein the at least one non-transitory memory and the computer program code configured to, with the at least one processor, cause the apparatus to: deactivate at least one transmission configuration indication state with which the activated source reference signal does not share the same panel tag (Yang, ¶0157 0158).

5.	Claims 101 is similarly analyzed as claim 91 for obviousness reason discussed above.

6.    As per claim 92, Liu in view of Tag teaches the apparatus according to claim 90, wherein each panel tag includes an indication of a set of spatial filters that the apparatus is able to use simultaneously (Liu, ¶0083).

7.    As per claim 93, Liu in view of Tag teaches the apparatus according to claim 90, wherein the at least one non-transitory memory and the computer program code configured to, with the at least one processor, cause the apparatus to: omit the panel tag, wherein the apparatus is capable of receiving simultaneously with all of the one or more receiver panels of the apparatus (Liu, ¶0083).

8.	Claims 102 is similarly analyzed as claim 93 for obviousness reason discussed above.

9.    As per claim 94, Liu in view of Tag teaches the apparatus according to claim 90, wherein the at least one non-transitory memory and the computer program code configured to, with the at least one processor, cause the apparatus to: determine at least one semi-persistent resource does not share the same panel tag; and deactivate the at least one semi-persistent resource (Yang, ¶0157 0158).

10.	Claim 103 is similarly analyzed as claim 94 for obviousness reason discussed above.



12.	Claim 104 is similarly analyzed as claim 95 for obviousness reason discussed above.

13.    As per claim 96, Liu in view of Tag teaches the apparatus according to claim 90, wherein the at least one non-transitory memory and the computer program code configured to, with the at least one processor, cause the apparatus to: determine that the apparatus is configured with a higher layer parameter group-based-beam-reporting set to on; and receive a configuration that the apparatus is only required to update measurements for a predetermined number of resources.

14.	Claim 105 is similarly analyzed as claim 96 for obviousness reason discussed above.

15.    As per claim 97, Liu in view of Tag teaches the apparatus according to claim 96, wherein when providing the at least one beam report, the at least one non-transitory 

16.	Claim 106 is similarly analyzed as claim 97 for obviousness reason discussed above.

17.    As per claim 98, Liu in view of Tag teaches the apparatus according to claim 96, wherein the at least one non-transitory memory and the computer program code configured to, with the at least one processor, cause the apparatus to receive resources simultaneously with at least one of: a single spatial domain receive filter, or multiple simultaneous spatial domain receive filters (Liu, ¶0044).

18.    As per claim 99, Liu in view of Tag teaches the apparatus according to claim 90, wherein when providing the at least one beam report, the at least one non-transitory memory and the computer program code configured to, with the at least one processor, cause the apparatus to provide group based beam reports that indicate on which receiver panel of the one or more receiver panels the user device measured at least one configured beam management reference signal (Liu, ¶0030).

19.	Claim 107 is similarly analyzed as claim 90 for obviousness reason discussed above.
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEWDU A KASSA whose telephone number is (571)270-5253.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 571-272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ZEWDU A. KASSA
Examiner
Art Unit 2637



/ZEWDU A KASSA/Primary Examiner, Art Unit 2637